            Case 1:17-cr-00654-CCB Document 75 Filed 04/21/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                       *

       v.                                      *

DONALD C. STEPP, JR.                           *          Criminal No.: CCB-17-654

                Petitioner.                    *

                       MOTION TO SEAL RESPONSE TO MOTION

       The United States, by and through undersigned counsel, moves this Court to seal the

response to the motion because (1) the court granted the defendant’s request to file his motion

under seal, and (2) the government’s response contains sensitive personal and health-related

information.



                                              Respectfully submitted,
                                              Robert K. Hur
                                              United States Attorney

                                           By: ___________/s/______________
                                             Derek E. Hines
                                             Leo J. Wise
                                             Assistant United States Attorneys
